Reasons for allowance
The following is an examiner’s statement of reasons for allowance:  
The prior art of record does not teach nor fairly suggest a method as claimed comprising adding the reagent I consisting of Tris buffer and polyethylene glycol 200 or polyethylene glycol 400 solution to the sample to be detected, incubating to obtain a first detection sample, and detecting to obtain a first absorbance value Al of the sample to be detected; adding the reagent II containing the complement factor H antibody to the first detection sample, incubating to obtain a second detection sample, and detecting to obtain a second absorbance value A2 of the sample to be detected; adding the reagent I consisting of the Tris buffer and the polyethylene glycol 200 or polyethylene glycol 400   solution to a standard sample, incubating to obtain a first detection standard, and detecting to obtain a first absorbance value B1 of the standard; adding the reagent II consisting of the  polyethylene glycol 200 or polyethylene glycol 400 solution and the latex particle suspension of the complement factor H antibody to the first detection standard, incubating to obtain a second detection standard, and detecting to obtain a second absorbance value B2 of the standard; and using the resulting first absorbance value A1 and the second absorbance value A2 of the sample to be detected and the first absorbance value B1 and the second absorbance value B2 of the standard sample to obtain the concentration level of the complement factor H in the sample to be detected.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641